CULPEPPER, Judge.
Plaintiff’s dump truck was damaged due to the negligence of the defendant motorist. The sole issue on appeal is whether the trial judge erred in refusing to award plaintiff damages for loss of profits from the dump truck, during the 39 working days while it was being repaired.
During the time in question, plaintiff had a contract to haul sand and gravel. He drove one of his two trucks, hired a driver for the other and also leased additional trucks. Plaintiff contends he lost profits in the sum of $2,603.39 because one of his own trucks was damaged and he had to rely on the leased trucks. This contention is based principally on the testimony of plaintiff’s wife, who keeps the books on his hauling business. She said that the truck owned and driven by plaintiff earned such a net profit even after allowing for the wages of a driver. Testimony as to the earnings of other trucks on the job cast doubt on the figures given by Mrs. Richey. Furthermore, plaintiff earned a commission on the leased trucks with which he was able to complete the job.
In a written opinion the trial judge held: “Plaintiff has failed to prove, with reasonable certainty, his claim for loss of profits for loss of the use of the vehicle during the time in question, and that claim is therefore rejected.” We find no manifest error in this factual conclusion of the trial judge who saw and heard the witnesses.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Affirmed.